DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rothacher (1464342).
Notes: Regarding claims 1-16, Under the principles of combination, if a prior art is capable of performing the claimed process or method, in its normal and usual operation, would necessarily describes an device capable of performing the different steps of the method or process, then the device claimed will be considered to be 

Regarding claims 1, 12, 15, Rothacher discloses an apparatus/a method of manufacturing an article of footwear (fig.1 and col.1, lines 1-11), the method of manufacturing comprising: placing a deformable element (fig.1 clamping yoke device 12 disposed between the rubber outer layer and lining 11) between an inner layer of an upper and an outer layer of the upper, wherein the deformable element includes at least one peg (fig.1 shown the clamping device having protrusion elements 15, 17 extending outward through rubber layer 10) extending outward toward the outer layer; inserting the at least one peg of the deformable element through the outer layer of the upper so that the at least one peg extends through the outer layer and is exposed at an exterior surface of the outer layer; attaching the deformable element to a rigid base utilizing at least one aperture on the deformable element that receives at least one pin extending from the base (fig.1 and col.1, lines 66-76 stated the rigid element 16 attached to layer 10 by elements 17); and securing the at least one peg at the exterior surface of the outer layer. 
Notes: Rothacher does not discloses the steps of inserting and attaching deformable element between the outer layer and inner layer.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention 
Regarding claim 2, Rothacher discloses the method of manufacturing of claim 1, wherein: the at least one peg includes multiple pegs (elements 17), and the outer layer of the upper includes multiple apertures (fig.1 shown apertures to receive elements 17); the pegs are spaced apart from one another in a first arrangement; and the apertures are spaced apart from one another in the first arrangement so that the apertures align with the pegs.
Regarding claim 3, Rothacher discloses the method of manufacturing of claim 1, wherein securing the at least one peg at the exterior surface of the outer layer comprises bonding the at least one peg to the exterior surface of the outer layer (fig.1).
Regarding claims 4-6, Rothacher discloses the method of manufacturing of claim 3, wherein bonding the at least one peg to the exterior surface of the outer layer (fig.1), but does not discloses pressing a heating tool against an end of the at least one peg at the exterior surface of the outer layer to melt the end against the exterior surface of the outer layer; wherein the heating tool has a mold surface that shapes a head portion of 
Regarding claim 7, Rothacher discloses the method of manufacturing of claim 1, wherein placing the deformable element between the inner layer of the upper and the outer layer of the upper is through an opening between the inner layer and the outer layer; and the method of manufacturing further comprising: after placing the deformable 
Regarding claim 8, Rothacher discloses the method of manufacturing of claim 1, wherein the attaching the deformable element to the rigid base includes heating the at least one pin (col.1 lines 66-76 stated that clamping device having a rigid 16 attached to rubber outer layer 10 by pin 17). But does not disclose heating the at least one pin.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that Under the principles of combination, if a prior art is capable of performing the claimed process or method, in its normal and usual operation, would necessarily describes an device capable of performing the different steps of the method or process, then the device claimed will be considered to be obvious by the prior art process or method.  When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will obviously describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) MEPEP 2112.02.    
Regarding claims 9-10, Rothacher discloses the method of manufacturing of claim 1, wherein the base has one or more pegs extending from a periphery of the base and extending through the outer layer (fig.1); wherein positioning the pegs and the apertures in the first arrangement biases the deformable member when the deformable member is in an uncollapsed configuration (fig.1).


Regarding claim 16, Rothacher discloses the method of claim 15, wherein the layer is an outer layer (10) and the deformable element is placed between the outer layer and an inner layer (11, fig.1).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rothacher (1464342) in view of Shaffer et al. (2012/0297643—hereinafter, Rothacher).
Regarding claim 11, Rothacher discloses the footwear (fig.1) having an upper attached to the sole and a clamping device.  But does not disclose wherein the outer layer includes a plurality of tabs extending from a lower edge and the tabs are used to secure the base to the upper.  However, Shaffer teaches a similar footwear article (fig.1A) having an upper attached to the sole.  Furthermore, fig.15A-15B shows an upper/shell (540/540’) having a plurality tabs (601-602, and par [0128-0129]) is configured to attach to the sole by heating or molding process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention
to provide a plurality of tabs of the upper for the upper of Rothacher as taught Shaffer in order to provide a securing portions of the upper for better securing of the upper to the sole.  (see par[0128-0129] of Shaffer).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732